257 S.E.2d 217 (1979)
297 N.C. 608
CITY OF DURHAM
v.
Marjorie S. KEEN and spouse, the County of Durham, Original Defendants,
Supreme Court of North Carolina.
July 12, 1979.
E. C. Harris, Jr., Blackwell M. Brogden, Jr., for defendant Keen.
Rufus C. Boutwell, Jr., for plaintiff City of Durham.
T. Russell Odom, for defendant County of Durham.
C. Horton Poe, Jr., for defendants Knotts.
Defendant's Keen notice of appeal and petition for discretionary review under G.S. § 7A-31. 40 N.C.App. 652, 253 S.E.2d 585. Petition denied. Motion of the defendants Knotts to dismiss the appeal for lack of substantial constitutional question. Allowed.